Citation Nr: 1538728	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  08-22 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as  depression, to include as secondary to service-connected bilateral knee disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran & his wife


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1972 to October 1975 and additional unverified Army National Guard service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

A videoconference Board hearing was held at the RO in May 2010 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record. 

In August 2010 and June 2012, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ).

The United States Court of Appeals for Veterans Claims has held that the scope of a mental health disorder claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the claim on appeal has been re-characterized as an acquired psychiatric disorder, to include the Veteran's current psychiatric diagnosis.

The Board notes that the issue of entitlement to permanent incapacity for self-support for the Veteran's child, P., is addressed in a separate decision.  See BVA Directive 8430, 14(c)(10)(a)(5) (providing that because they differ from other issues so greatly, separate decisions shall be issued in legal relationship cases in order to produce more understandable decision documents).

The Board notes that, in addition to the paper claims file, the Veteran has paperless, electronic records located in Virtual VA and the Veterans Benefit Management System (VBMS), which have been reviewed in connection with this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is again required regarding the Veteran's claim for an acquired psychiatric disorder, claimed as  depression, to include as secondary to service-connected bilateral knee disabilities.

In this regard, pursuant to the Board's August 2012 remand, the Veteran underwent a VA psychiatric examination in January 2013.  However, the Board finds the opinion provided in the examination report inadequate for adjudication.  In particular, the January 2013 examiner stated, "It would resort to mere speculation to opine as to whether this Veteran's depressive disorder NOS is related to active service or any incident of service.  It is at least as likely as not that this Veteran's depressive disorder NOS has been aggravated by his service-connected bilateral knee disabilities."  She explained, "...there is evidence this Veteran experienced depression previously that could not be linked to his knee pain.  Although the Veteran has been experiencing a number of significant chronic medical conditions, as documented in CPRS and in his c-file, and the death of his son that are also contributing to his current depressed mood, it appears that the chronic pain attributed to his service-connected knee disabilities is a significant contributing factor."

The Board finds this opinion problematic, as the examiner's rationale did not address why it would be speculative to opine on a relationship between the Veteran's depression and service.  The Board notes that indicating he or she cannot provide an opinion without resorting to mere speculation is insufficient unless the examiner provides some explanation as to why comment or opinion is not possible or feasible.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

Additionally, the examiner did not explain why she found that the Veteran's chronic knee pain contributed to his depression.  Thus, the opinion is insufficient.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (a rationale for medical opinions is required in order to facilitate review by VA and appellate courts).

Subsequently, in March 2013, an addendum opinion was obtained; however, that VA examiner was only asked to opine on whether the Veteran's depression was aggravated by his service-connected knee disability.  The examiner found that the Veteran's depression was not aggravated by his service-connected knee disability, reasoning that the Veteran's baseline level of depression was noted as mild during a May 2007 examination, and that mild feelings of depression are considered normal.  She noted that the Veteran was initially prescribed an anti-depressant for irritability subsequent to surgery and to assist in quitting smoking.  She also noted there was no objective medical evidence of aggravation that can related to his service-connected knee condition only, and that his depression has remained virtually unchanged.  As indicated, the examiner did not provide an opinion on whether the Veteran's depression was directly related to service.

Thus, as the record still lacks an adequate opinion on direct service connection, a remand is required to obtain another addendum opinion.  The Board also asks that the examiner resolve the conflicting January 2013 and March 2013 medical opinions regarding secondary service connection.

Accordingly, the case is REMANDED for the following action:

1. Return the record to the VA examiner who conducted the Veteran's January 2013 examination.  The claims file and a copy of this remand must be provided to the examiner for review.  If the January 2013 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

The examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any diagnosed psychiatric disorder, to include depression, is related to active service or any incident of service.  The examiner also is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that depression, if diagnosed, was caused or aggravated (permanently worsened) by a service-connected disability.

A complete rationale must be provided for any opinions expressed.  In rendering an opinion, the examiner is asked to reconcile his/her opinion with the January 2013 and March 2013 medical opinions.

The examiner is advised that the Veteran has contended that his psychiatric disorder was caused by his service-connected bilateral knee disabilities.  The examiner also is advised that service connection currently is in effect for status-post left knee arthroplasty, status-post right total knee arthroplasty, symptomatic dislocated/removed cartilage of the left knee, and for degenerative joint disease of the left knee.

2.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




